Citation Nr: 0201198	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  96-13 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for hearing loss of the left ear.  

2.  Entitlement to an increased (compensable) disability 
evaluation for residuals of a fracture of the dorsal aspect 
of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from November 1981 
to February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issues of entitlement to compensable disability evaluations 
for service-connected left ear hearing loss and for residuals 
of a fracture of the left foot.  

Thereafter, the veteran perfected a timely appeal with 
respect to the denial of his compensable rating claims.  In 
March 1999, the Board remanded the veteran's case to the RO 
for additional evidentiary development.  Following completion 
of the requested development, the RO, in November 2001, 
returned the veteran's case to the Board for further 
appellate review.  

The Board construes the statements made by the veteran during 
an October 1999 VA audiological examination as raising the 
issue entitlement to service connection for tinnitus.  This 
issue has not been adjudicated by the RO and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection has been granted for hearing loss of 
only the veteran's left ear.  

2.  The veteran does not have level X or XI hearing loss in 
the left ear.   

3.  The service-connected residuals of a fracture of the 
dorsal aspect of the veteran's left foot are manifested by 
subjective complaints of daily pain without any objective 
abnormality shown during the recent VA examination. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
hearing loss of the left ear have not been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.85, Part 4, 
Diagnostic Code 6100 (2001).  

2.  The criteria for a compensable disability evaluation for 
residuals of a fracture of the dorsal aspect of the left foot 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 5284 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In the present case, by virtue of the statement of the case, 
the March 1999 Board remand, and the October 2000 
supplemental statement of the case, the veteran and his 
representative were notified of the evidence necessary to 
establish his compensable rating claims as well as the 
pertinent law and regulations.  Throughout the current 
appeal, the veteran has referenced treatment for his 
service-connected disabilities at the VA Medical Center 
(VAMC) in Tuskegee, Alabama.  Copies of records of treatment 
that the veteran has received at this medical facility from 
April 1993 to October 1995 have been obtained and associated 
with his claims folder.  Pursuant to the Board's March 1999 
remand, the RO, in May 1999, asked the Tuskegee VAMC to 
furnish any available outpatient records since January 1998.  
This medical facility responded, in May 1999, that it had no 
records dated since January 1998.  

Also pursuant to the Board's March 1999 remand, VA 
examinations were conducted, including an October 1999 
audiogram.  At that time the audiologist indicated that the 
reliability of the test finding was fair and that the test 
findings should not be used in evaluating the hearing loss.  
However, as will be explained later in this decision, the 
Board finds that another examination is not needed.  Also, 
the RO in a May 1999 letter asked the veteran to furnish the 
names, addresses, and dates of any VA, private, and military 
treatment that he had received for his left ear hearing loss 
and the residuals of his left foot fracture.  In a July 1999 
letter, the veteran responded that he had no additional 
information to submit.  Consequently, the Board concludes 
that the RO has made reasonable efforts to obtain relevant 
treatment records adequately identified by the veteran.  

Also, the veteran underwent pertinent compensation and 
pension examinations in October 1999 and June 2000.  The 
Board concludes, therefore, that the VA has met its duties 
under the VCAA and 66 Fed. Reg. 45631 (2001) (to be codified 
at 38 C.F.R. § 3.159) and that the current decision is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  

A.  Evidence

The service medical records show that the veteran was treated 
at the dispensary in November 1985 for a left foot injury 
incurred when he was playing basketball. X-rays showed a four 
millimeter avulsion fracture of the dorsal tarsal navicula 
with several millimeters of distraction.  The veteran was 
treated with a short leg walking and crutches.  Several 
audiograms conducted during service showed left ear hearing 
loss.  

In February 1993, the veteran was discharged from active 
military duty.  In April 1993, he underwent a VA audiological 
evaluation.  At that time he reported experiencing decreased 
hearing since 1984.  He stated that he had difficulty 
understanding speech when background noise was present.  He 
denied having any pain or drainage, receiving any medical 
treatment, undergoing any surgery for his hearing.  He 
described excessive noise exposure in the military for nine 
years with the use of ear protection.  

This examination provided the following puretone thresholds 
in the veteran's left ear:  5 decibels at 500 Hertz, 
5 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 
15 decibels at 3000 Hertz, and 60 decibels at 4000 Hertz.  
The puretone thresholds in the right ear were 5 decibels at 
500 Hertz, 5 decibels at 1000 Hertz, 5 decibels at 
2000 Hertz, 5 decibels at 3000 Hertz, and 20 decibels at 
4000 Hertz.  The average pure tone threshold for the right 
ear was 9 decibels and was 22 decibels for the left ear.  The 
veteran had a speech discrimination score of 96 percent 
correct, bilaterally.  The audiologist concluded that the 
veteran had moderately severe high frequency sensorineural 
hearing loss in his left ear.  

Also in April 1993, the veteran underwent a VA general 
medical examination.
At that time he reported having fractured his left foot 
during service in Germany.  The veteran explained that once 
in a while when he walked excessively, he experienced pain in 
his left foot.  The veteran denied having any other left foot 
problems at the time of the examination.  A physical 
examination demonstrated that the veteran's gait was 
unremarkable.  An evaluation of the veteran's left foot was 
not made, and the examiner did not diagnose a left foot 
disability.  

In a November 1993 rating action, the RO granted service 
connection for high frequency hearing loss of the left ear 
and for residuals of a fracture of the dorsal aspect of the 
left foot.  Each disability was evaluated as non-compensable.

The veteran was hospitalized in June 1995 for 
gastrointestinal treatment.  The clinical history noted that 
the veteran had hearing loss in the left ear and required a 
hearing aid.  

In October 1999, the veteran underwent a VA audiological 
examination.  At that time he complained of bilateral hearing 
loss.  He stated that he had the most difficulty hearing 
speech at a distance.  The veteran reported that he worked in 
road construction and used hearing protection.  

This evaluation demonstrated the following puretone 
thresholds in the veteran's left ear: 10 decibels at 
1000 Hertz, 5 decibels at 2000 Hertz, 40 decibels at 
3000 Hertz, and 65 decibels at 4000 Hertz.  The average 
puretone threshold in the left ear was 30 decibels.  The 
veteran had a speech recognition score of 60 percent correct 
in his left ear.  

The puretone thresholds in the veteran's right ear were as 
follows:  5 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 
30 decibels at 3000 Hertz, and 45 decibels at 4000 Hertz.  
The average puretone threshold in the right ear was 20 
decibels.  The veteran had a speech recognition score of 
92 percent correct in his right ear.

The audiologist concluded that the reliability of the test 
was only fair.  The examiner expressed an opinion that the 
puretone threshold and speech recognition scores were invalid 
and recommended not using them for rating purposes.  

In June 2000, the veteran underwent a VA foot examination.  
At that time he reported that he injured his left foot during 
service in Germany when he dropped a weight on this 
extremity, that he wore a cast for approximately one month, 
and that he then returned to regular duty without limitation.  
The veteran described daily left foot pain, which increased 
in the winter but which was not affected by standing or 
walking.  The veteran stated that he took no particular 
medication for his symptoms and that he did not use crutches, 
braces, a cane, corrective shoes, or inserts for his left 
foot.  He denied any surgery, weakness, swelling, heat, 
redness, fatigability, or lack of endurance.  He stated that 
he was a construction worker and perhaps missed one day from 
work every three to four months due to his left foot.

An examination of the left foot demonstrated dorsiflexion to 
90 degrees and plantar flexion to 150 degrees, which was 
exactly comparable to his right foot.  There was no 
difference in active or passive ranges of motion.  
Bilaterally, the dorsalis pedis pulse was well-palpated.  
There was no tenderness over any joint.  Subtalar motion was 
supple and unrestricted.  There were no signs of edema, 
instability, tenderness, redness or swelling.  There were no 
callosities or ulcerations.  There were no signs of unusual 
shoe wear.  The skin had normal hair distribution and was 
warm to touch.  There was no claw foot, high arch, or other 
deformity.  X-rays taken of the veteran's left foot were 
negative for any fracture, dislocation, or signs of 
degenerative changes.  

The examiner stated that he was unable to identify any loss 
of function in the veteran's left foot or to confirm or deny 
the presence of any past fracture.  The examiner did conclude 
that the examination demonstrated no evidence of a fracture 
at the present time and no evidence of any residuals of any 
previous left foot fracture.  The examiner further stated 
that he was unable to explain the veteran's subjective 
complaints of left foot pain in view of the physical and 
radiographic evaluation results.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

The veteran's statements describing the symptoms of his 
service connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Left Ear Hearing Loss

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I for essentially normal acuity through 
level XI for profound deafness.  Tables VI and VII as set 
forth in § 4.85 are used to calculate the rating to be 
assigned.  38 C.F.R. § 4.85 (2001).

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI.  38 C.F.R. § 4.85(f), (h) (2001).
 
The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids, and 
hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Pursuant to 38 C.F.R. § 4.85(a) (2001), examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the pure tone audiometry test.  
A numeric designation of impaired efficiency is assigned 
based upon the results of the above-mentioned tests. 38 
C.F.R. § 4.85(c) (2001).

The Board notes that the criteria for rating diseases of the 
ear (and other sense organs) were amended effective June 10, 
1999, during the pendency of this appeal. The veteran was not 
provided with the revised regulations in the October 2000 
supplemental statement of the case.  However, the schedular 
criteria for rating unilateral hearing loss (i.e., those that 
establish the eleven auditory acuity levels) explained above 
have not changed.  The addition by the June 1999 amendment, 
of the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment is not relevant to 
this claim.  Thus, the Board finds that the veteran is not 
prejudiced by applying the new regulations in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The October 1999 VA audiological showed an average puretone 
threshold of 30 decibels and a speech discrimination score of 
60 percent correct in his left ear, and an average puretone 
threshold of 20 decibels and speech discrimination score of 
92 percent correct in his right ear.  This equates to level V 
in the left ear and Level I in the right ear, which warrants 
a zero percent rating.

The Board is aware that the reliability of the October 1999 
audiological examination test findings was only "fair" and 
the examiner recommended not using the these finding for 
rating purposes because they were invalid.  The cause of the 
reliability level was not specified.  However, in order to 
satisfy the criteria for a 10 percent rating for the left ear 
hearing loss, the hearing loss must approximate profound 
hearing impairment, Level X or Level XI.  During the 
examination the veteran indicated that his main problem was 
understanding speech at a distance.  Such a symptom does not 
demonstrate the presence of Level X or Level XI hearing loss.

After reviewing the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable disability evaluation for the 
service-connected hearing loss of his left ear. 

Residuals Of Left Foot Fracture

In the present case, the RO has assigned a noncompensable 
disability rating for the service-connected residuals of a 
fracture of the dorsal aspect of the veteran's left foot in 
accordance with the criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 5284.  
According to this Diagnostic Code, evidence of a moderate 
foot injury is necessary for the assignment of a compensable 
rating of 10 percent.  The next higher rating of 20 percent 
requires evidence of a moderately severe foot injury.  When 
the resulting disability is severe, a 30 percent evaluation 
is provided.  

Diagnostic Code 5271 provides for the evaluation of 
limitation of motion of the ankle.  Limitation of motion of 
the ankle warrants a 10 percent evaluation if moderate and a 
20 percent evaluation if marked.  38 C.F.R. Part 4, 
Diagnostic Code 5271 (2001).

Normal range of ankle dorsiflexion for VA rating purposes is 
considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate II 
(2001).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40 (2001).  

The provisions of 38 C.F.R. § 4.45 and 4.59 (2001) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

To summarize, during the June 2000 VA examination the veteran 
complained of daily foot pain which worsened in the cold 
weather.  However, the examination showed no objective 
evidence of any significant abnormality.  The range of motion 
was comparable to his right foot.  Additionally, there was no 
tenderness, swelling, callosities, ulcerations, or deformity.  
Also, x-rays showed no abnormality. Furthermore, the examiner 
stated that there was no evidence of any residuals of a left 
foot fracture and he was unable to explain the veteran's 
subjective complaints of left foot.

Accordingly, the Board finds that the degree of impairment 
resulting from the fracture of the left foot does not result 
in moderate impairment of the foot or moderate limitation of 
motion of the ankle.  Also, the examiner specifically 
concluded that the veteran had no loss of function in his 
left foot.  The veteran indicated that the reported foot pain 
was not affected by standing or walking. Consequently, the 
Board finds that an assignment of a compensable rating based 
on functional impairment would not be appropriate.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, it is 
the Board's judgment that the preponderance of the evidence 
is against the veteran's claim.


ORDER

Entitlement to a compensable disability rating for hearing 
loss of the left ear is denied.  

Entitlement to a compensable disability rating for residuals 
of a fracture of the dorsal aspect of the left foot is 
denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

